Policy Admin. Solutions, Inc. v QBE Holdings, Inc. (2019 NY Slip Op 02818)





Policy Admin. Solutions, Inc. v QBE Holdings, Inc.


2019 NY Slip Op 02818


Decided on April 11, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 11, 2019

Friedman, J.P., Sweeny, Webber, Gesmer, Singh, JJ.


8968N 652273/14

[*1] Policy Administration Solutions, Inc., Plaintiff-Respondent,
vQBE Holdings, Inc., et al., Defendants-Appellants.


von Briesen & Roper, S.C., Milwaukee, WI (Jason R. Fathallah, of the bar of the State of Wisconsin and the State of Michigan, admitted pro hac vice, of counsel), for appellants.
Butler, Fitzgerald, Fiveson & McCarthy, New York (David K. Fiveson and Claudia G. Jaffe of counsel), for respondent.

Order, Supreme Court, New York County (Charles E. Ramos, J.), entered on or about July 25, 2018, which granted plaintiff's motion to clarify a prior order so as to remand the subject arbitration to a different arbitrator, unanimously affirmed, without costs.
The court providently exercised its discretion in clarifying that the original arbitrator was not to hear the remanded
arbitration. That ruling had been appealed and affirmed by this Court (160 AD3d 572, 573 [1st Dept 2018]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 11, 2019
CLERK